Citation Nr: 1301116	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-42 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this decision later in February 2009.  He perfected a timely appeal in November 2009.

In April 2011, the Board denied the Veteran's TDIU claim.  Both the Veteran, through an attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  The Court granted the Joint Motion in January 2012, vacating and remanding the Board's April 2011 decision.

In May 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his service-connected disabilities render him unable to secure or maintain substantially gainful employment, entitling him to a TDIU.  The Board notes that service connection is in effect only for PTSD, evaluated as 70 percent disabling effective August 8, 2007.  The Board also notes that the Veteran currently meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2012).

Both parties to the Joint Motion noted that the Board had failed to comply with VA's duty to assist the Veteran by not requesting all available VA treatment records, to include records from the Vet Center in Secaucus, New Jersey (Secaucus Vet Center).  See Joint Motion dated January 4, 2012, at pp. 2.  As noted in the Introduction, the Court granted the Joint Motion in a January 2012 Order.  Pursuant to the Court's Order granting the Joint Motion, the Board requested in its May 2012 remand that the RO/AMC contact Secaucus Vet Center and request all of the Veteran's treatment records, to include specifically records dated between March 2008 and June 2009.  See Board remand dated May 2, 2012, at pp. 2-3.  The AMC sent a letter to Secaucus Vet Center later in May 2012 in which "all records of the Veteran's treatment" were requested.  Unfortunately, this letter did not request the Veteran's treatment records dated between March 2008 and June 2009.  In response to this letter, Secaucus Vet Center submitted treatment records for the Veteran dated between June 2009 and January 2012.  It is not clear from a review of these records, which were date-stamped as received by the RO on May 14, 2012, whether the Veteran was treated at Secaucus Vet Center between March 2008 and June 2009 although, as both parties noted in the Joint Motion and as the Board noted in its prior remand, the Veteran's service representative contended that he "attends weekly sessions at the Secaucus Vet Center" in a February 2009 notice of disagreement.  The records received by the RO in May 2012 from Secaucus Vet Center are duplicative of records submitted by the Veteran's service representative to VA in February 2012.  The records received by the RO in February 2012 also do not contain any treatment records for the Veteran dated between March 2008 and June 2009.  Although the additional delay that may be caused by this remand is regrettable, in light of the Court's Order granting the Joint Motion, the Board finds that, on remand, the RO/AMC should contact Secaucus Vet Center one more time and request any treatment records for the Veteran dated between March 2008 and June 2009.  The Board also finds that, if these records cannot be obtained from this facility, then the RO/AMC should prepare a memorandum explaining why they cannot be obtained and include a copy of this memorandum in the claims file.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in November 2012 without complying with the May 2012 remand instructions.  Given this error, another remand is required.

It is not clear from a review of the claims file whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A review of information provided by the Veteran's service representative in October 2008 indicates that SSA sent the Veteran a statement in December 2007 regarding his potential SSA benefits based on his annual income.  The Veteran has maintained in lay statements submitted to VA during the pendency of this appeal that he has been unable to work since approximately 2007 as a result of his service-connected PTSD.  Unfortunately, it is not clear from a review of the December 2007 statement sent to the Veteran by SSA whether he is in receipt of SSA disability benefits.  

The Board notes in this regard that VA's duty to assist includes requesting potentially relevant records which may be in possession of SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Given the foregoing, and because this claim is being remanded for additional development, the Board finds that, on remand, the RO/AMC should contact the Veteran and ask him whether he has applied for SSA disability benefits and, if so, contact SSA and request any records that may be in SSA's possession regarding the Veteran's SSA disability benefits claim.  A copy of any response(s) from the Veteran or SSA, to include a negative reply, should be associated with the claims file.

It also appears that the Veteran's employment status may have changed since his most recent VA examination in November 2008.  A review of the claims file shows that, following VA PTSD examination in November 2008, a VA clinician opined that, "while [the Veteran's] overall efficiency at work is not ideal, he is not deemed to be unemployable."  At the time of the November 2008 VA examination, the Veteran was self-employed as a house painter.  The Veteran subsequently asserted in statements on a July 2012 VA Form 21-4138 that he has been unable to maintain "employment of any kind," to include his former employment as a house painter, after being asked to leave painting jobs over conflicts with his customers.

The Board notes in this regard that, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that contemporaneous examination should have been ordered because 23-month old examination was too remote to support Board decision in appeal for increased rating); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (finding that, where record does not reveal current state of Veteran's disability, duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence that addresses level of disability since prior examination).  Because the Veteran's employability last was evaluated in November 2008, and because this claim is being remanded for additional development, the Board finds that, on remand, the Veteran should be afforded a VA examination in order to determine the impact of his service-connected PTSD on his employability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  A review of the claims file shows that the most recent VA outpatient treatment records associated with the claims file are dated only through July 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Vet Center in Secaucus, New Jersey, and ask this facility to provide any records of the Veteran's treatment dated between March 2008 and June 2009.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If these records are not available or cannot be obtained from this facility, then prepare a memorandum documenting all efforts to obtain these records and explaining why they cannot be obtained.  A copy of this memorandum also should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected PTSD since July 2008.  Ask the Veteran whether he applied for Social Security Administration (SSA) disability benefits.  Obtain all VA treatment records which have not been obtained already, to include any records dated since July 2008.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  If, and only if, the Veteran informs VA that he applied for Social Security Administration (SSA) disability benefits, then contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Schedule the Veteran for appropriate in-person VA examination which addresses the impact of his service-connected PTSD on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected PTSD on his employability, the examiner is asked to opine whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for PTSD.  The examiner also is advised that the Veteran contends that his service-connected PTSD precludes him from securing and following substantially gainful employment.

5.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

